                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ECOSAVE AUTOMATION, INC., et al,

                      Plaintiffs,

       v.                                                         CIVIL ACTION
                                                                   NO. 20-5564
DELAWARE VALLEY AUTOMATION, LLC, et
al,

                      Defendants.


                                      ORDER

       AND NOW, this 19th day of May, 2021, upon consideration of Plaintiffs’

Motion for a Preliminary Injunction (Docket No. 5), Defendants’ Opposition thereto, and

testimony elicited on multiple hearing dates, it is hereby ORDERED that Plaintiffs’

Motion is DENIED. It is further ORDERED that the Temporary Restraining Order

entered on November 23, 2020, is hereby DISSOLVED.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
